Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 8, 12-14, 16-18, 20-21, 23, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 1 and 16 recites “generating , customizing, and providing "Legal Argument Chains, LAC.Z”, Z=1,2,3,…”, “a Legal Argument Chain (“LAC.Z") input by a user", "a given "Arguable Subtest (“AST.Z") comprising one or more portions of the FSTP-Test” whereby the Arguable Subtest (“AST.Z”) i “storing an Argument Subtest ("AST") which is to be transformed into Legal Argument Chain ("LAC.Z"), “combining the Arguable Subtests (“AST.Z”) to form the Legal Argument Chains (“LAC.Z”). All of these limitations cite production or manipulation a legal argument chain and arguable subtest  but the claims and the specification fail to clearly define what a legal argument chain or arguable subtest is and how a system or a user goes about determining, creating, or manipulating  a legal argument chain or arguable subtest. There are not guidelines, instructions or steps on how to combine ASTs to form LAC nor how to create or derive AST from FSTP-test. As such these are found to be lack enablement. In addition all claims dependent of these claims are also found to be lacking enablement.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 12-14, 16, 20-21, and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szygenda et al. (Szygenda et al.: US 20080086507) in view of Manual of Patent Examining Procedure (Manual of Patent Examining Procedure Eighth Edition, Revision 1, (MPEP)) in view of Hexel et al. (Hexel et al.: “Sharing a Screen, Documents or Whiteboard in Cisco Unified Meeting Place”).

In regards to claim 1, Syzgenda et al. discloses a computer-implemented method of generating, customizing and providing "Legal Argument Chains, (“LAC.Z"), Z=1,2,3,..., by an Innovation Expert System, (“IES"), a Legal Argument Chain ("LAC.Z") being input by a user via a user interface  comprising at least one processor, a memory for storing executable code for the processor, an input-output (I/O) device configured for human interaction with an Innovation Expert System ("IES") user, and a User Interface Entity ("UIE.Y") for enabling access to all legal argument chains ("LAC.Z") wherein a Legal Argument Chain ("LAC.Z") is presented by executing at least one user interface entity ("UIE.Y") wherein a user interface entity ("UIE.Y") comprises a set of storage cells, a knowledge representation user interface entity ("KR-UIE.Y") for enabling access to stored knowledge from the PTR-DS and a human interaction user interface entity ("HI-UIE.Y") for facilitating the invoking of an interaction, a Global Bibliography (“GloBi") comprising a storage accessible to the processor; (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner interprets this to mean that the system is composed of memory which comprises all information and any data entered by a user and accessible by a processor. Szygenda paragraphs [0029 and 0037-0039] discloses a computer processing device (UIE) with memory that interacts with a user and display. Thus it has knowledgebase (KR), wherein things are stored and accessed in memory; Human interaction (HI) wherein a human interacts with the system; and saved to memory which is a Global Bibliography.)  

the Innovation Expert System ("IES") being capable of running in a config- mode or a real time-mode, and the Innovation Expert System ("IES") further comprising test determinants of: 

a given Pair of a Technical Teaching  ("TT.O”), of a Claimed Invention ("CI") disclosed in a patent application's specification, and a set of prior art teachings referred to as a Reference Set ("RS "), the pair being referred Serial No. 14615869 Page 3 to as Pair of Technical Teaching and Reference Set ("PTR , hereinafter referred to as "PTR" a given Data Structure for the Pair of Technical Teaching and Reference Set _PTR-DS"), wherein: 

with Potential Innovation ("PI") being the Technical Teaching ("TT.0") of the Pair of Technical Teaching and Reference Set ("PTR") and a facts screening and transforming processor (“FSTP-Test”) such that "PI" passes the FSTP- Test; a given Arguable Subtest ("AST") comprising a    one or more portions of the FSTP-Test, whereby the Arguable Subtests ("AST.Z") comprising a blueprint for the Legal Argument Chains ("LAC.Z") are stored by a knowledge representation user interface entity ("KR-UIE.Y"), for use by an Innovation Expert System ("IES") user or the Innovation Expert System (“IES"), the method comprising: repeatedly invoking the following Action A) in a config-mode or Action B) in a real time-mode of the Innovation Expert System ("IES"):  (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner interprets this to mean application in question has its specification compared to prior art, this would be the technical teaching with some innovation and reference set. It also reviews the claims and specification of the instant application for passing FSTP-test, which is interpreted as meeting USC 102/103, 101, and 112. Szygenda et al. figures 10-11, figs. 12-15, and paragraph [0100-0102] teaches a user entering data, displaying charts, and revising data. This shows action A) and action B) as it shows entering data as the config-mode and to B) as real-time which the displaying of charts, and back. Also paragraph [0035-0036] teaches finding prior art related to the instant application, paragraph [0043] teaches wherein the system prompts the user to enter data, figure 13 shows wherein claims are entered into the system or displayed and paragraph [0100] discloses wherein the user enters reasons/justifications into system of why the claims is disclosed and reasons for combining art. This teaches the 102/103 test. Also the examiner interprets LAC to be reasoning that an instant application passes or fails test, wherein the LAC can be a reason entered by the user or an indication that claims or test are passed.)

A) automatically prompting a user, in order to enable the plurality of user interface entities ("UIE.Y") to present in B) Legal Argument Chains ("LAC.Z") in real time mode, to invoke the Innovation Expert System ("IES") to i. automatically identify a knowledge representation user interface entity ("KR- UIE.Y") storing an Arguable Subtest ("AST") which is to be transformed into a Legal Argument Chain ("LAC.Z"), and ii. automatically identify a human interaction user interface entity ("HI- UIE.Y"), into which to input by a user, as part of Action A iii. automatically input the Legal Argument Chains ("LAC.Z"), defined by the knowledge representation user interface entity ("KR-UIE.Y") and the human interaction user interface entity ("HI-UIE.Y"), into the Global Bibliography ("GIoBi"); and (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner interprets this mean that system identifies claims or limitations, saving them in memory that may or may not be mapped to prior art and explaining a justification for mapping or not mapping it to prior art, and saving this memory. As well as how this information should be represented or output to a display. Szygenda et al. paragraph [0035-0036] teaches finding prior art related to the instant application, paragraph [0043] teaches wherein the system prompts the user to enter data, figure 13 shows wherein claims are entered into the system or displayed and paragraph [0100]. This shows wherein a representation of data already exists, the user can enter new data, or make data into charts shown in figures 12-16. )

B) i. automatically prompting the user to identify the Legal Argument Chains ("LAC.Z")in the Global Bibliography ("GloBi"), and ii. automatically presenting the Legal Argument Chains ("LAC.Z")in real-time, by executing the user interface entity ("UIE.Y" based on the stored Arguable Subtests (AST.Z"), and combining the fragmented Arguable Subtests ("AST.Z") to form the Legal Argument Chains ("LAC.Z"), wherein a respective Legal Argument chain (“LAC.Z”) comprises representation of one or more of the Arguable Subtests (“AST.Z”), in a multimedia format, in which one or more of the knowledge representation user interface entity (“KR-UIE.Y”) and the human interaction user interface entity (“HI-UIE.Y”) associate a portion of the given Data Structure for the Pair of Technical Teaching and Reference Set (“PTR-DS”) to a respectively corresponding Arguable Subtests (AST.Z) thereof, wherein, for one or more portions of the Pair of Technical Teaching and Reference Set (‘PTR") to be tested for the Substantive Patent Law (“SPL”) by the FSTP-Test, the representation of one or more of the Arguable Subtests (‘AST.Z’”) in a multimedia format corresponds to an application, of the one or more of the Arguable Subtests (‘AST.Z”) to the Data Structure for the Pair of Technical Teaching and Reference Set (“PTR-DS"), that is indexed to a corresponding Legal Argument Chain (“LAC.Z) for the applied one or more of the Arguable Subtests (‘AST.Z’”’) to determine whether Substantive Patent Law (‘SPL’), for one or more portions of the Data Structure for the Pair of Technical Teaching and Reference Set (“PTR-DS") for the application, is satisfied under the FSTP-Test.  (Examiner interprets the limitation to mean that the system identifies LAC and AST associated with the LAC and displays it to user,  Szygenda figures 12-16 and paragraphs and paragraph [0100-0102] shows LAC and AST associated with them wherein support for things is displayed and linked to documents. Also in these paragraph its disclose finding motivation for combining references wherein this would a SPL as it relates to USC 102 and 103 thus satisfy SPL test.)

However Szygenda et al. fails to disclose determining whether a claimed invention satisfies any question under Substantive Patent Law ("SPL"); passes the FSTP- Test and the data structure ("PTR-DS") being the evidence that Pair of Technical Teaching and Reference Set ("PTR") satisfies SPL by the FSTP-Test, and in a multimedia presentation format, what the content and the representations shall be of the Legal Argument Chain ("LAC.Z"), which will represent the transformation of the Arguable Serial No. 14615869 Page 4 Subtest ("AST"), in a multimedia presentation format, on an I/O device of the Innovation Expert System ("IES").

Manual of Patent Examining Procedure (will be called “Mpep” from here on) discloses determining whether a claimed invention satisfies any question under Substantive Patent Law ("SPL"), passes the FSTP- Test and the data structure ("PTR-DS") being the evidence that Pair of Technical Teaching and Reference Set ("PTR") satisfies SPL by the FSTP-Test,  (The Mpep section 2103 discloses the patent application examining process, which includes all the FSTP-test. Wherein the FSTP test are interpreted to include enablement, written description, compliance with 112 1st, 2nd, & 6th, and 102/103 rejections. All of these are discloses in the MPEP section 2103 and the explanation of why the instant application would fail to meet these requirements are written in the office action. It would have been obvious also to list reasons why the instant application or prior art does pass these test.)
It would have been obvious for one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. with the teaches of the Mpep in order to prompt or guide a user to review a patent application using the guidelines and procedures laid out by the Mpep. It would have been obvious as to as the MPEP is the Manual of Patent examining procedures and lays out the requirements and procedure for examining a patent and the Szygenda et al. is tool to evaluates help individuals find prior art for the address the patent application claims in question. The benefit of doing so it would make the Szygenda et al. system more efficient as it make sure the outcome of the system is in line with patent procedures and requirements.
However Szygenda et al. in view of Mpep fails to disclose what the multimedia representation shall be of this LAC.Z which will represent the transformation of the Arguable Serial No. 14615869 Page 4Subtest ("AST"), in a multimedia presentation format, on an I/O device.
Hexel et al. discloses communicating a document to at least one user's I/O device(s) and what the representation shall be of this LAC.Z which will represent the transformation of the Arguable Serial No. 14615869 Page 4 Subtest ("AST"), in a multimedia presentation format, on an I/O device. (Hexel et al. figures 1-3 and page 50 right column last paragraph teaches “Versions of each slide are selected or created by the Presentation Manager, rendered at the server, and different versions are sent to the data projector for the main screen and others, suitably transformed for the graphic capabilities of their devices, for those audience members who are subscribing through their own laptops or PDAs." This shows that the presentation sent to other user’s devices, along with what representation each user see's.) 
It would have been obvious for one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. in view of Mpep with the above teachings of the Hexel et al. in order to share a presentation with other users, as the user of presentations is well known in the art and widely used.  The benefit of doing so is that it allows the document/presentation to be shared with individuals on their own personal devices, which allows for easily sharing the presentation and well allowing user to be comfortable by using their own devices.


In regards to claim 5, Szygenda et al. in view of MPEP in further view of Hexel et al. discloses a computer-implemented method according to claim 1, whereby at least one Arguable Subtest (“AST”) is one of:
completely input by the Innovation Expert System (“IES”) user, or 
automatically derived by the Innovation Expert System (“IES”) from a Data Structure for the Pair of Technical Teaching and Reference Set (“PTR-DS”) part identified by an Innovation Expert System (“IES”) user, or 
automatically derived by the Innovation Expert System (“IES”) from a Data Structure for the Pair of Technical Teaching and Reference Set (“PTR-DS”) by determining all the Arguable Subtest (“ASTs”) it comprises. (Szygenda et al. fig. 12-16 discloses ASTs in a PTR and figure 2 teaches it done by a system.)

In regards to claim 6, Szygenda et al. in view of MPEP in further view of Hexel et al. discloses a computer-implemented method according to claim 1, whereby the PTR-DS or at least one of its determinants is one of:
completely input by the Innovation Expert System (“IES”) user, or partially input by the Innovation Expert System (“IES”) user and automatically complemented by the Innovation Expert System (“IES”), or automatically suggested by the Innovation Expert System (“IES”). (Szygenda et al. figure 2 teaches wherein a user select target documents are compared to instant specification and figures 12-16 teaches passing FSTP of 102/103. Mpep teaches FSTP test of 101, 112, 102, and 103 done by user.)


In regards to claim 12, Szygenda et al. in view of Mpep in view of Hexel et al. discloses a computer-implemented method according to claim 1, whereby the representation of the user input provided to the Innovation Expert System (“IES”) may be identified by the user by either selecting such a representation from a given set of such representations or by describing it in a given notation. (Hexel et al. page 49 left column 2nd paragraph teaches the user selections slides and language also page 50 right column paragraphs 6 teaches user selects and deletes slides, this modifies the knowledgebase. Szygenda et al. paragraph [0043] and [0100] shows wherein user is prompted to enter information in the system, this also modifies the KR.)

In regards to claim 13, Szygenda et al. in view of Mpep in view of Hexel et al. discloses a computer-implemented method according to claim 1, whereby the output representation to be used by the Innovation Expert System (“IES”) is identified by the user by either selecting such a representation from a given set of such representations or by describing it in a given notation. (Hexel et al. page 49 left column 2nd paragraph teaches the user selections slides and language also page 50 right column paragraphs 6 teaches user selects and deletes slides, this modifies the knowledgebase. Szygenda et al. paragraph [0043] and [0100] shows wherein user is prompted to enter information in the system, this also modifies the KR.)

In regards to claim 14, Szygenda et al. in view of Mpep in further view of Hexel et al. discloses a computer-implemented method according to claim 1, whereby the input into a human interaction user interface entity (“HI-UIE.Y”) is automatically generated by the Innovation Expert System (“IES”), wherein the content and the representations shall be of the Legal Argument Chain (“LAC.Z”), representing part of the transformation of a given Arguable Subtest (“AST”) on an I/O device of the Innovation Expert System (“IES”) whereby said representation is given by the Innovation Expert System (“IES”) implementation or to the Innovation Expert System (“IES”) by a user in some given notation. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner interprets this to mean what the representation of data will be is input by a user or determined by the system. Szygenda figures 2 and 12-16 teaches data represented as in chart formats wherein the system generates the charts and Hexel et al. figures 1-3 and page 50 right column last paragraph teaches user selects what language is used to present, which is an user given notation of language.)

	
	In regards to claim 16, it is the system embodiment of claim 1 and thus rejected using the same reasoning found in claim 1.
In regards to claim 20, it is the system embodiment of claim 5 and thus rejected using the same reasoning found in claim 5.
In regards to claim 21, it is the system embodiment of claim 6 and thus rejected using the same reasoning found in claim 6.
In regards to claim 27, it is the system embodiment of claim 12 and thus rejected using the same reasoning found in claim 12.
In regards to claim 28, it is the system embodiment of claim 13 and thus rejected using the same reasoning found in claim 13.
In regards to claim 29, it is the system embodiment of claim 14 and thus rejected using the same reasoning found in claim 14.


Claims 2-3, 8, 17-18 and 23are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szygenda et al. (Szygenda et al.: US 20080086507) in view of Manual of Patent Examining Procedure (Manual of Patent Examining Procedure Eighth Edition, Revision 1, (MPEP)) in view of Hexel et al. (Hexel et al.: “Sharing a Screen, Documents or Whiteboard in Cisco Unified Meeting Place”) and further in view of Cisco (Cisco: “Sharing a Screen, Documents or Whiteboard in Cisco Unified Meeting Place").

In regards to claim 2, Szygenda et al. in view of Mpep in view of Hexel et al. discloses a computer-implemented method according to claim 1, but fails to disclose wherein the user interface entity further comprises another set of storage cells, an interaction control user interface entity ("IC-UIE.Y"), which the method further comprising:
iii. inputting into the interaction control user interface entity (“IC-UIE.Y”) what control commands to present on an I/O device of the Innovation Expert System (“IES”) wherein the content and the representations already stored according to the claim 1 shall be available to the Innovation Expert System (“IES”) or an Innovation Expert System (IES) user, anytime while the Legal Argument Chain ("LAC.Z") is invoked in real-time –mode, and
iv.Automatically input the Legal Argument Chain (“LAC.Z”), defined by the knowledge representation user interface entity ("KR-UIE.Y"), the human interaction user interface entity ("HI-UIE.Y"), and the interaction control interface (“IC-UIE.Y”) into the Global Bibliography (“GloBi").

Cisco teaches wherein the user interface entity further comprises another set of storage cells, an interaction control user interface entity ("IC-UIE.Y"), which the method further comprising:
iii. inputting into the interaction control user interface entity (“IC-UIE.Y”) what control commands to present on an I/O device of the Innovation Expert System (“IES”) wherein the content and the representations already stored according to the claim 1 shall be available to the Innovation Expert System (“IES”) or an Innovation Expert System (IES) user, anytime while the Legal Argument Chain ("LAC.Z") is invoked in real-time –mode, and
iv.Automatically input the Legal Argument Chain (“LAC.Z”), defined by the knowledge representation user interface entity ("KR-UIE.Y"), the human interaction user interface entity ("HI-UIE.Y"), and the interaction control interface (“IC-UIE.Y”) into the Global Bibliography (“GloBi"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean that user inputs what control commands are allowed on a device. Cisco page 2 cites “As a moderator or presenter in a meeting, you can share windows, applications, or your entire desktop with participants in a meeting. You can also allow other participants to take control of your screen.” As well as “Documents shared in the Share tool can be viewed but not downloaded by participants. To enable participants to download documents, a moderator or presenter must upload the documents using the File Share tool.” Setting user interactive controls is also shown on page 11.)

It would have been obvious for one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. in view of Mpep in view of Hexel et al. with the above teachings of the Cisco in order to set the interactive controls allow for users. It would have been obvious as Szygenda et al. and Mpep both create documents that can be shared, while both Hexel et al and Cisco give details on how to share and control sharing of documents. The benefit of doing so is that it allows the user to limit other users control over documents to keep documents unchanged and consistent,  as well as allowing other to take control of the presentation so that you can have multiple presenters, and allowing each user to control what slides they are viewing.

In regards to claim 3, Szygenda et al. in view of Mpep in view of Hexel et al. in view of Cisco discloses a computer-implemented method according to claim 2, whereby when and while executing this presentation, the Innovation Expert System (“IES”) or an Innovation Expert System (“IES”) user may invoke anytime a control command. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner interprets this mean the user can enter, save, or revise data. Szygenda et al. figures 10-11, figs. 12-15, and paragraph [0100-0102] teach a user entering data, displaying charts, and revising data. Also Cisco page 2 teaches commands the user can use anytime.)

In regards to claim 8, Szygenda et al. in view of Mpep in view of Hexel et al. in view of Cisco discloses a computer-implemented method according to claim 2, whereby the functionality of at least one of a human interaction user interface entity (“HI- UIE.Y”), an interaction control user interface entity (“IC-UIE.Y”) and a knowledge representation user interface entity (“KR-UIE.Y”) is based on relations between parts of different instantiations of human interaction user interface entities (“HI-UIE.Ys”), interaction control user interface entities (“IC-UIE.Ys”), and knowledge representation user interface entities (“KR-UIE.Ys”). (Cisco page 2 cites “As a moderator or presenter in a meeting, you can share windows, applications, or your entire desktop with participants in a meeting. You can also allow other participants to take control of your screen.” As well as “Documents shared in the Share tool can be viewed but not downloaded by participants. To enable participants to download documents, a moderator or presenter must upload the documents using the File Share tool.” Setting user interactive controls is also shown on page 11. This teaches functionality of IC control as based on the relations with KR as it allows what’s in the KR to be viewed or downloaded.)

In regards to claim 17, it is the system embodiment of claim 2 and thus rejected using the same reasoning found in claim 2.
In regards to claim 18, it is the system embodiment of claim 3 and thus rejected using the same reasoning found in claim 3.
In regards to claim 23, it is the system embodiment of claim 8 and thus rejected using the same reasoning found in claim 8.


Response to Arguments
Applicant's arguments 17 May 2022  have been fully considered but they are not persuasive. 
The applicant argues:

The applicant argues that both ASTs and LAC have been clearly defined thought prosecution. ASTs are blueprints for LACs, and LACs can be delivered, confirmatively, from the FSTP test. Applicant also argues that such LAC comprises a representation of one or more AST in multimedia format, in which one or more of the knowledge representation user interface entity (KR-UIE.Y) and the human interaction user interface entity (“HI-UIE.Y”) associate a port of the data structure for the pair of technical teaching and reference set (PTR-DS) to a respectively corresponding arguable subtest (AST.Z) therefor. In this regard such a representation is evolved through the data structure by an interface entity that can, for the data structure, determine an appropriately locatable application for an AST. Which leads the amendment of wherein, for one or more portions of the Pair of Technical Teaching and Reference Set (‘PTR") to be tested for the Substantive Patent Law (“SPL”) by the FSTP-Test, the representation of one or more of the Arguable Subtests (‘AST.Z’”) in a multimedia format corresponds to an application, of the one or more of the Arguable Subtests (‘AST.Z”) to the Data Structure for the Pair of Technical Teaching and Reference Set (“PTR-DS"), that is indexed to a corresponding Legal Argument Chain (“LAC.Z) for the applied one or more of the Arguable Subtests (‘AST.Z’”’) to determine whether Substantive Patent Law (‘SPL’), for one or more portions of the Data Structure for the Pair of Technical Teaching and Reference Set (“PTR-DS") for the application, is satisfied under the FSTP-Test.  As such the rejection under 35 USC for enablement should be withdrawn.

The examiner fails to establish a prima facie case of obviousness under USC 103(a). First the rejection is improper as the examiner based the rejection on conjecture, which is the claims as best understood by the examiner. Also the rejection fails to point out where any of the references generates, customizes, provides legal argument chains by combining arguable subtests, and provides the legal arguments in real time. In other words the office action fails to interpret the transformation of arguable subtest into legal argument chains. In addition it would not have been obvious to one of ordinary skill in the art to combine Szygenda with the MPEP as they are not related.
Also the applicant argues that that prior arts fail to disclose or suggest indexing of an AST to a LAC such that the LAC is defined by an AST’s relationship to a PTR-DS for the corresponding FSTP-Test.


The examiner respectfully traverses the applicant’s arguments for the following reasons:

The examiner still believes “Arguable subtest” (ASTs) to not be clearly defined nor how a user or system would go about creating “arguable subtest” from the “FSTP-test”. The applicant argued in appeal brief filed on 12 August 2019 that “Arguable subtest” are derived from “10 FSTP-test”, which the board found to be not be enabled in “Patent Board Decision” filed on 06 April 2021, see pages 6-9. However the applicant failed to disclose how a user of system would go about forming or deriving ASTs. As such the examiner maintains that “arguable subtest” is not enabled as there has been amendments that address this issue. The examiner respectfully traverses the applicant arguments and maintains that LAC is not enabled. The applicant is arguing that the FSTP test serve as a blueprint for the ASTs. However in order to blueprint, which is defined on vocabulary.com, which the applicant used, as “something intended as a guide for making something else”. The words design and pattern was listed as synonyms. So in order for the FSTP test to be true blueprints it must guide user or system in how to make AST from the FSTP. However there are no examples, instructions or guidelines how to derive ASTs from FSTP test. Furthermore are no directions, instructions or guidelines how to combine, merge, and derive or ASTs to form legal argument chains. To say that ASTs are glued together to form LACs does not give proper direction to make or use the invention without undue experimentation. In addition the board found LACs to not be enabled in “Patent Board Decision” filed on 06 April 2021, see pages 6-10. The amendments to claims are not found to overcome this lack of enablement as it still fails to disclose how an AST is derived from FSPT without undue experimentation and there are not examples or direction for user, person or system do to so.

The examiner respectfully disagrees with the applicant’s arguments. The examiner does form a proper prima facie case as the claim1 is clearly cites what Szygenda teaches, what it does not teach, what MPEP teaches, why it obvious to combine the two, what the combination of Szygenda and MPEP does not teach, what Hexel does teach, and why it would be obvious to one of ordinary in the art to combine Szygenda in view of MPEP with that of Hexel. As such the examiner did follow the proper guidelines in forming a prime facie case. In regards to the examiner interpreting the claims as best understood, it was done in light of the USC 112 first and second rejections. As there are steps in the claims are not enabled to allow one of ordinary skill in the art to make and use the invention without undue experimentation and the several terms are found to be indefinite, in order to search the case to find prior art and practice compact prosecution the claims needed to be interpreted as best understood. In regards to applicants argument that one ordinary skill would not have thought to combine the prior art references the examiner respectfully disagrees. In regards to applicant’s argument that one of ordinary skill would not sought to combine the Szygenda and MPEP reference, the Examiner respectfully disagrees. The applicant’s interpretation of Szygenda is narrow and incorrect. While the Szygenda reference does deal with prior art searching it also deals with mapping claims limitations to prior which discloses anticipations in the form of 102 and 103 rejections. See para. [13-15] of Szygenda that disclose an Anticipation combination matrix and paragraph [OO37] cites “the interim report(s) 155 may indicate when a key parameter of a given claim has no occurrences in the target search domain (perhaps indicating a lack of antecedent basis in the specification or a potential deficiency in a reference). The interim report 155 may indicate when a single reference in the target search domain contains all key parameters of a given claim (perhaps indicating an anticipating reference). The interim report(s) 155 may indicate when a combination of references in the target search domain contains all key parameters of a given claim (perhaps indicating a combination of references that constitute prima facie obviousness). The interim report{s} 155 may be printed on paper, as shown, or displayed on a display device coupled to the general-purpose data processing and storage device 100." This show that Szygenda does consider the anticipation of claimed invention in view of single reference, 102, and in view of combination, which a 103. In addition in paragraph [0036] cites “the target search domain 145 may be the specification or prosecution history of the target letters patent (useful for determining definitions,  antecedent basis, equivalents or prosecution history estoppel) or one or more local or online databases (useful for determining patentability, validity, equivalents or enforceability), which are structured or unstructured repositories for storing data.” This would indicate that Szygenda consider 112 issues (determining definitions (indefiniteness) and antecedent basis, 102 and 103 issues (in determining patentability combined with the single reference and multiple reference anticipation in paragraph [0037]), and 101 issues (validity and enforceability). Also in paragraph [0100] the reference teachings if motivation to combine reference is present or not, and that user would review them for approval or not. This also speaks the Szygenda consider 103 combination for rejection. Also MPEP 2103 deals with a variety of patent issues including determining what the applicant seeks to patent, determining whether the claimed invention represents patent-eligible subject matter, determining whether the claims of the application adequately set forth the invention, determining whether the claims comply with novelty and non-obviousness requirements, and communicating the findings to the applicant. As they both deal with finding 102s, 103s, and 112s as well as finding prior and mapping it to claimed inventions, the Examiner maintains it would have been obvious to one of ordinary skill in the art the time combine the references. For these reason the Examiner believes the combination of Szygenda and MPEP is proper and maintains the rejection. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, the examiner maintains that both LACs and AST are not enabled and AST relationship to FSTP test are not clear, therefor In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. As such the claim amendment “wherein, for one or more portions of the Pair of Technical Teaching and Reference Set (‘PTR") to be tested for the Substantive Patent Law (“SPL”) by the FSTP-Test, the representation of one or more of the Arguable Subtests (‘AST.Z’”) in a multimedia format corresponds to an application, of the one or more of the Arguable Subtests (‘AST.Z”) to the Data Structure for the Pair of Technical Teaching and Reference Set (“PTR-DS"), that is indexed to a corresponding Legal Argument Chain (“LAC.Z) for the applied one or more of the Arguable Subtests (‘AST.Z’”’) to determine whether Substantive Patent Law (‘SPL’), for one or more portions of the Data Structure for the Pair of Technical Teaching and Reference Set (“PTR-DS") for the application, is satisfied under the FSTP-Test. “ has been interpreted to mean that LAC is associated with an AST, and this has been rejected in light of  Szygenda figures 12-16 and paragraphs and paragraph [0100-0102] shows LAC and AST associated with them wherein support for things is displayed and linked to documents. Also in these paragraph its discloses finding motivation for combining references wherein this would a SPL as it relates to USC 102 and 103 thus satisfy SPL test. Wherein the AST is the USC 102 or 103 and LAC is whether the test is passed or not.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127